EXHIBIT 10.5

 

PURCHASE AND SALE CONTRACT

 

 

BETWEEN

 

 

 

CENTURY SUN RIVER, LIMITED PARTNERSHIP,
an Arizona limited partnership

 

 

 

 

 

AS SELLER

 

 

 

 

AND

 

 

 

 

MAYFAIR FINANCE, LLC,
an Arizona limited liability company

 

 

 

AS PURCHASER

 

 

SUNRIVER VILLAGE


Table of Contents

Page

 

ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHAS AND SALE, PURCHASE PRICE & DEPOSIT

2

2.1.

Purchase and Sale

2

2.2.

Purchase Price and Deposit

2

2.3.

Escrow Provisions Regarding Deposit

2

ARTICLE III

FEASIBILITY PERIOD

5

3.1.

Feasibility Period

5

3.2.

Expiration of Feasibility Period

5

3.3.

Conduct of Investigation

6

3.4.

Purchaser Indemnification

6

3.5.

Property Materials

8

3.6.

Property Contracts

9

ARTICLE IV

TITLE

10

4.1.

Title Documents

10

4.2.

Survey

11

4.3.

Objection and Response Process

11

4.4.

Permitted Exceptions

12

4.5.

Existing Deed of Trust

13

4.6.

Subsequently Disclosed Exceptions

13

4.7.

Purchaser Financing

14

4.8.

Housing Assistance Program Vouchers

14

ARTICLE V

CLOSING

19

5.1.

Closing Date

19

5.2.

Seller Closing Deliveries

19

5.3.

Purchaser Closing Deliveries

21

5.4.

Closing Prorations and Adjustments

22

5.5.

Post Closing Adjustments

29

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

PURCHASER

29

6.1.

Seller’s Representations

29

6.2.

AS-IS

31

6.3.

Survival of Seller’s Representations

33

6.4.

Definition of Seller’s Knowledge

34

6.5.

Representations and Warranties of Purchaser

34

ARTICLE VII

OPERATION OF THE PROPERTY

36

7.1.

Leases and Property Contracts

36

7.2.

General Operation of Property

37

7.3.

Liens

37

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

38

8.1.

Purchaser’s Conditions to Closing

38

8.2.

Seller’s Conditions to Closing

39

ARTICLE IX

BROKERAGE

41

9.1.

Indemnity

41

9.2.

Broker Commission

41

ARTICLE X

DEFAULTS AND REMEDIES

41

10.1.

Purchaser Default

41

10.2.

Seller Default

42

ARTICLE XI

RISK OF LOSS OR CASUALTY

44

11.1.

Major Damage

44

11.2.

Minor Damage

45

11.3.

Closing

45

11.4.

Repairs

45

ARTICLE XII

EMINENT DOMAIN

46

12.1.

Eminent Domain

46

ARTICLE XIII

MISCELLANEOUS

46

13.1.

Binding Effect of Contract

46

13.2.

Exhibits and Schedules

47

13.3.

Assignability

47

13.4.

Captions

47

13.5.

Number and Gender of Words

47

13.6.

Notices

47

13.7.

Governing Law and Venue

51

13.8.

Entire Agreement

51

13.9.

Amendments

51

13.10.

Severability

52

13.11.

Multiple Counterparts/Facsimile Signatures

52

13.12.

Construction

52

13.13.

Confidentiality

52

13.14.

Time of the Essence

53

13.15.

Waiver

53

13.16.

Attorneys Fees

53

13.17.

Time Zone/Time Periods

54

13.18.

1031 Exchange

54

13.19.

No Personal Liability of Officers, Trustees or Directors of Seller’s

 

 

Partners

54

13.20.

No Exclusive Negotiations

55

13.21.

ADA Disclosure

55

13.22.

No Recording

55

13.23.

Relationship of Parties

56

13.24.

Dispute Resolution

56

13.25.

AIMCO Marks

57

13.26.

Non-Solicitation of Employees

57

13.27.

Survival

57

13.28.

Multiple Purchasers

58

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

58

14.1.

Disclosure

58

14.2.

[Intentionally Omitted]

58

 

 

 

Exhibit A - Legal Description for Sun River
Village.........................................................................
A-1

Exhibit B - Form of Special Warranty
Deed...................................................................................
B-1

Exhibit C - Form of Bill of
Sale......................................................................................................
C-1

Exhibit D - General Assignment and
Assumption............................................................................
D-1

Exhibit E - Assignment and Assumption of Leases and Security
Deposits........................................ E-1

Exhibit F - Notice to Vendor Regarding Termination of
Contract.................................................... F-1

Exhibit G - Tenant
Notification.......................................................................................................
G-1

Exhibit H - Lead-Based Paint
Disclosure.......................................................................................
H-1

Schedule 1 - Defined
Terms................................................................................................
Schedule 1

Schedule 1.1.18 - List of Excluded
Permits.................................................................
Schedule 1.1.18

Schedule 1.1.23 - List of Excluded Fixtures and Tangible Personal
Property................ Schedule 1.1.23

Schedule 3.5 - List of
Materials........................................................................................
Schedule 3.5


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 6th
day of October, 2008 (the “Effective Date”), by and between CENTURY SUN RIVER,
LIMITED PARTNERSHIP, an Arizona limited partnership, having an address at 4582
South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“Seller”), and
MAYFAIR FINANCE, LLC, an Arizona limited liability company, having a principal
address at 7141 East Rancho Vista Drive,  #4006, Scottsdale, Arizona 85251
(“Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in Maricopa County, as more
particularly described in Exhibit A attached hereto and made a part hereof, and
the improvements thereon, commonly known as Sun River Village Apartments.

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE I
DEFINED TERMS

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in Schedule 1 attached hereto and
made a part hereof.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1.            PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2.            PURCHASE PRICE AND DEPOSIT.

 The total purchase price (“Purchase Price”) for the Property shall be an amount
equal to $23,700,000.00, payable by Purchaser, as follows:


2.2.1.      ON OR BEFORE OCTOBER 10, 2008, PURCHASER SHALL DELIVER TO FIRST
AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, 633 THIRD AVENUE, NEW YORK, NY
10017, FAX: (212) 331-1467, PHONE: (212) 850-0664, ATTENTION:  LINDA J. ISAACSON
(“ESCROW AGENT” OR “TITLE INSURER”) AN INITIAL DEPOSIT (THE “INITIAL DEPOSIT”)
OF $250,000.00 BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (“GOOD FUNDS”). 


2.2.2.      ON OR BEFORE THE DAY THAT THE FEASIBILITY PERIOD EXPIRES, IF
PURCHASER ELECTS TO CONTINUE WITH THE PURCHASE OF THE PROPERTY AFTER COMPLETING
ITS INVESTIGATIONS IN ACCORDANCE WITH ARTICLE 3 BELOW, PURCHASER SHALL DELIVER
TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE “ADDITIONAL DEPOSIT”) OF $250,000.00
BY WIRE BY TRANSFER OF GOOD FUNDS. 


2.2.3.      THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE
DELIVERED TO ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 10:00
A.M. ON THE CLOSING DATE.


2.3.            ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1.      ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT
TO THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT
SHALL INVEST THE DEPOSIT AS PURCHASER SO DIRECTS OR, IN THE ABSENCE OF DIRECTION
FROM PURCHASER, IN AN INTEREST-BEARING ACCOUNT.  ALL INTEREST AND INCOME THEREON
SHALL BECOME PART OF THE DEPOSIT AND SHALL BE CREDITED AGAINST THE PURCHASE
PRICE AT THE CLOSING OR, IF THE CLOSING DOES NOT OCCUR, REMITTED TO THE PARTY
ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2.      ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF
(I) THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR RELEASED TO SELLER PURSUANT TO SECTION 10.1, OR (II) THE DATE
ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO DISBURSE THE DEPOSIT AS SET FORTH
IN SECTION 2.3.3.  THE TAX IDENTIFICATION NUMBERS OF THE PARTIES SHALL BE
FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3.      IF PRIOR TO THE CLOSING DATE EITHER PARTY MAKES A WRITTEN DEMAND
UPON ESCROW AGENT FOR PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN
NOTICE TO THE OTHER PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A
WRITTEN OBJECTION FROM THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN 5 BUSINESS
DAYS AFTER THE GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE
SUCH PAYMENT.  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN OBJECTION WITHIN SUCH
5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD SUCH AMOUNT UNTIL
OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO THIS CONTRACT OR
A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO DELIVER THE DEPOSIT AND INTEREST THEREON, IF ANY, WITH A
COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT TO SELLER AND PURCHASER. 
UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND DISCHARGED OF ALL FURTHER
OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY RETURN OF THE DEPOSIT TO
PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE SUBJECT TO PURCHASER’S
OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4.      THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5.      THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT, WHICH SHALL CONSTITUTE THE SOLE INSTRUCTIONS TO ESCROW AGENT.  ESCROW
AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT ATTACHED HERETO SOLELY
WITH RESPECT TO THE PROVISIONS OF THIS SECTION 2.3.


2.3.6.      ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


ARTICLE III
FEASIBILITY PERIOD


3.1.            FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including the date which is 30 days
after the Effective Date (the “Feasibility Period”), Purchaser, and its agents,
contractors, engineers, surveyors, attorneys, and employees (collectively,
“Consultants”) shall, at no cost or expense to Seller, have the right from time
to time to enter onto the Property to conduct and make any and all customary
studies, tests, examinations, inquiries, inspections and investigations  of or
concerning the Property, review the Materials and otherwise confirm any and all
matters which Purchaser may reasonably desire to confirm with respect to the
Property and Purchaser’s intended use thereof (collectively, the “Inspections”).


3.2.            EXPIRATION OF FEASIBILITY PERIOD.

  If any of the matters in Section 3.1 or any other title or survey matters are
unsatisfactory to Purchaser for any reason, or for no reason whatsoever, in
Purchaser’s sole and absolute discretion, then Purchaser shall have the right to
terminate this Contract by giving written notice to that effect to Seller and
Escrow Agent no later than 5:00 p.m. on or before the date of expiration of the
Feasibility Period.  If Purchaser provides such notice, this Contract shall
terminate and be of no further force and effect subject to and except for the
Survival Provisions, and Escrow Agent shall return the Initial Deposit to
Purchaser.  If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period, Purchaser’s right
to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Deposit shall be
non-refundable, except as provided in Section 4.7 or as otherwise expressly
provided for in this Contract, and Purchaser’s obligation to purchase the
Property shall be conditional only as provided in Section 8.1.


3.3.            CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanics’ or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give reasonable
advance notice to Seller prior to any entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
Inspections, and all equipment, materials and substances generated, used or
brought onto the Property pose no material threat to the safety of persons,
property or the environment. 


3.4.            PURCHASER INDEMNIFICATION.


3.4.1.      PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL
PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “SELLER’S
INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’ LIENS,
LIABILITIES, PENALTIES, INTEREST, LOSSES, DEMANDS, ACTIONS, CAUSES OF ACTION,
CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES, INCLUDING THE
COST OF IN-HOUSE COUNSEL AND APPEALS) (COLLECTIVELY, “LOSSES”) ARISING FROM OR
RELATED TO PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO THE PROPERTY, AND ANY
INSPECTIONS OR OTHER ACTS BY PURCHASER OR PURCHASER’S CONSULTANTS WITH RESPECT
TO THE PROPERTY DURING THE FEASIBILITY PERIOD OR OTHERWISE; PROVIDED, HOWEVER,
IN NO EVENT SHALL PURCHASER BE OBLIGATED TO INDEMNIFY, HOLD HARMLESS OR DEFEND
ANY OF SELLER’S INDEMNIFIED PARTIES FOR ANY LOSSES ARISING FROM THE NEGLIGENCE
OR WILLFUL MISCONDUCT OF SELLER OR ANY OF SELLER’S INDEMNIFIED PARTIES.


3.4.2.      NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE
DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER’S INTEREST
THEREIN.  PURCHASER SHALL USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO
TENANTS IN CONNECTION WITH PURCHASER’S OR ITS CONSULTANTS’ ACTIVITIES PURSUANT
TO THIS SECTION.  NO CONSENT BY THE SELLER TO ANY SUCH ACTIVITY SHALL BE DEEMED
TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF LIABILITY OR RISK BY SELLER. 
PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S SOLE COST AND EXPENSE, THE
PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY PRIOR TO PURCHASER’S
EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III, IF SUCH CHANGED CONDITION
RESULTS FROM PURCHASER’S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III. 
PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN (A)
CASUALTY INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES OF
NOT LESS THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND
$3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH
RESPECT TO PROPERTY DAMAGE, AND (B) WORKER’S COMPENSATION INSURANCE FOR ALL OF
THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO PURCHASER’S OR PURCHASER’S CONSULTANTS’ ENTRY ONTO THE
PROPERTY.


3.5.            PROPERTY MATERIALS.


3.5.1.      WITHIN 2 BUSINESS DAYS AFTER THE EFFECTIVE DATE, AND TO THE EXTENT
THE SAME EXIST AND ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL (SUBJECT TO
SECTION 3.5.2), SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 3.5
(TOGETHER WITH ANY OTHER DOCUMENTS OR INFORMATION PROVIDED BY SELLER OR ITS
AGENTS TO PURCHASER WITH RESPECT TO THE PROPERTY, THE “MATERIALS”) AVAILABLE AT
THE PROPERTY FOR REVIEW AND COPYING BY PURCHASER AT PURCHASER’S SOLE COST AND
EXPENSE.  IN THE ALTERNATIVE, AT SELLER’S OPTION AND WITHIN THE FOREGOING TIME
PERIOD, SELLER MAY DELIVER SOME OR ALL OF THE MATERIALS TO PURCHASER, OR MAKE
THE SAME AVAILABLE TO PURCHASER ON A SECURE WEB SITE (PURCHASER AGREES THAT ANY
ITEM TO BE DELIVERED BY SELLER UNDER THIS CONTRACT SHALL BE DEEMED DELIVERED TO
THE EXTENT AVAILABLE TO PURCHASER ON SUCH SECURED WEB SITE).  TO THE EXTENT THAT
PURCHASER DETERMINES THAT ANY OF THE MATERIALS HAVE NOT BEEN MADE AVAILABLE OR
DELIVERED TO PURCHASER PURSUANT TO THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY
SELLER AND SELLER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME
TO PURCHASER WITHIN 5 BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY
SELLER; PROVIDED, HOWEVER, THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY
PERIOD BE EXTENDED AND PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS
CONTRACT PURSUANT TO SECTION 3.2.


3.5.2.      IN PROVIDING THE MATERIALS TO PURCHASER, OTHER THAN SELLER’S
REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS, WRITTEN,
ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE
HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ALL MATERIALS ARE PROVIDED FOR
INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS, SHALL BE
RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE CERTIFIED
IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE DEPOSIT TO
PURCHASER IF THIS CONTRACT IS TERMINATED FOR ANY REASON.  RECOGNIZING THAT THE
MATERIALS DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS CONTRACT MAY
NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH DOCUMENTS WHICH ARE IN SELLER’S
POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE READILY AND REASONABLY AVAILABLE
TO SELLER, PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE
COMPLETENESS OR ACCURACY OF THE MATERIALS AND WILL INSTEAD IN ALL INSTANCES RELY
EXCLUSIVELY ON ITS OWN INSPECTIONS AND CONSULTANTS WITH RESPECT TO ALL MATTERS
WHICH IT DEEMS RELEVANT TO ITS DECISION TO ACQUIRE, OWN AND OPERATE THE
PROPERTY.


3.5.3.      IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, WITHIN 2
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE MOST
RECENT RENT ROLL FOR THE PROPERTY LISTING THE MOVE-IN DATE, MONTHLY BASE RENT
PAYABLE, LEASE EXPIRATION DATE AND UNAPPLIED SECURITY DEPOSIT FOR EACH LEASE
(THE “RENT ROLL”).  SELLER MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE
RENT ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN SECTION 6.1.6. 


3.5.4.      IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3.5, WITHIN 2
BUSINESS DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER (OR
OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A LIST OF
ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY CONTRACTS LIST”).  SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST OTHER THAN
THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.7.


3.6.            PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the
“Terminated Contracts”); provided that (a) the effective date of such
termination on or after Closing shall be subject to the express terms of such
Terminated Contracts, (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty, premium, or damages, including liquidated damages, for
cancellation, Purchaser shall be solely responsible for the payment of any such
cancellation fees, penalties or damages, including liquidated damages.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  If Purchaser
delivers the Property Contracts Notice to Seller on or before the expiration of
the Feasibility Period, then simultaneously therewith, Purchaser shall deliver
to Seller a vendor termination notice (in the form attached hereto as Exhibit F)
for each Terminated Contract informing the vendor(s) of the termination of such
Terminated Contract as of the Closing Date (subject to any delay in the
effectiveness of such termination pursuant to the express terms of each
applicable Terminated Contract) (the “Vendor Terminations”).  Seller shall sign
the Vendor Terminations prepared by Purchaser, and deliver them to all
applicable vendors.  To the extent that any Property Contract to be assigned to
Purchaser requires vendor consent, then, prior to the Closing, Purchaser may
attempt to obtain from each applicable vendor a consent (each a “Required
Assignment Consent”) to such assignment.  Purchaser shall indemnify, hold
harmless and, if requested by Seller (in Seller’s sole discretion), defend (with
counsel approved by Seller) Seller’s Indemnified Parties from and against any
and all Losses arising from or related to Purchaser’s failure to obtain any
Required Assignment Consent.


ARTICLE IV
TITLE


4.1.            TITLE DOCUMENTS.

  Within 2 Business Days after the Effective Date, Seller shall cause to be
delivered to Purchaser a standard form commitment (“Title Commitment”) to
provide a standard American Land Title Association owner’s title insurance
policy for the Property, using the current policy jacket customarily provided by
the Title Insurer, in an amount equal to the Purchase Price (the “Title
Policy”), together with the best available copies of all instruments identified
as exceptions therein (together with the Title Commitment, referred to herein as
the “Title Documents”).  Seller shall be responsible only for payment of the
basic premium for the Title Policy.  Seller shall be responsible for costs
relating to procurement of the Title Commitment, if any, and payment of the
basic premium for the Title Policy.  Purchaser shall be responsible for payment
of all other premiums associated with the Title Policy, and any requested
endorsements.


4.2.            SURVEY.

  Subject to Section 3.5.2, within 2 Business Days after the Effective Date,
Seller shall deliver to Purchaser or make available at the Property any existing
survey of the Property (the “Existing Survey”).  Purchaser may, at its sole cost
and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey, together with the Existing
Survey, is referred to herein as the “Survey”). 


4.3.            OBJECTION AND RESPONSE PROCESS.

  On or before the date which is 20 days after the Effective Date (the
“Objection Deadline”), Purchaser shall give written notice (the “Objection
Notice”) to the attorneys for Seller of any matter set forth in the Title
Documents or the Survey to which Purchaser objects (the “Objections”).  If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Survey.  On or
before 25 days after the Effective Date (the “Response Deadline”), Seller may,
in Seller’s sole discretion, give Purchaser notice (the “Response Notice”) of
those Objections which Seller is willing to cure prior to Closing, if any.  If
Seller fails to deliver a Response Notice by the Response Deadline, Seller shall
be deemed to have elected not to cure or otherwise resolve any matter set forth
in the Objection Notice.  If Purchaser is dissatisfied with the Response Notice
or the lack of Response Notice, Purchaser may, as its exclusive remedy, exercise
its right to terminate this Contract prior to the expiration of the Feasibility
Period in accordance with the provisions of Section 3.2.  If Purchaser fails to
timely exercise such right, Purchaser shall be deemed to accept the Title
Documents and Survey with resolution, if any, of the Objections set forth in the
Response Notice (or if no Response Notice is tendered, without any resolution of
the Objections) and without any reduction or abatement of the Purchase Price.


4.4.            PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “Permitted Exceptions”:


4.4.1.      ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN
(A) THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE PURSUANT TO THE
RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS’ LIENS AND TAXES DUE AND
PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE STANDARD EXCEPTION
REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE LIMITED TO THOSE
PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE STANDARD EXCEPTION
PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO TAXES AND ASSESSMENTS PAYABLE IN
THE YEAR IN WHICH THE CLOSING OCCURS AND SUBSEQUENT TAXES AND ASSESSMENTS;


4.4.2.      ALL LEASES;


4.4.3.      APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;


4.4.4.      ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER; AND


4.4.5.      THE TERMS AND CONDITIONS OF THIS CONTRACT.


4.5.            EXISTING DEED OF TRUST.

  It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages which secure
the Note (collectively, the “Deed of Trust”) shall not be deemed Permitted
Exceptions, whether Purchaser gives further written notice of such or not, and
shall be paid off, satisfied, discharged and/or cured from proceeds of the
Purchase Price at Closing.


4.6.            SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment discloses any additional item that materially adversely
affects title to the Property which was not disclosed on any version of the
Title Commitment delivered to Purchaser during the Feasibility Period (the “New
Exception”), Purchaser shall have a period of 5 days from the date of its
receipt of such update (the “New Exception Review Period”) to review and notify
Seller in writing of Purchaser’s approval or disapproval of the New Exception. 
If Purchaser disapproves of the New Exception, Seller may, in Seller’s sole
discretion, notify Purchaser as to whether it is willing to cure the New
Exception prior to Closing.  If Seller fails to deliver a notice to Purchaser
within 3 days after the expiration of the New Exception Review Period, Seller
shall be deemed to have elected not to cure the New Exception.  If Purchaser is
dissatisfied with Seller’s response, or lack thereof, Purchaser may, as its
exclusive remedy elect either:  (i) to terminate this Contract, in which event
the Deposit shall be promptly returned to Purchaser or (ii) to waive the New
Exception and proceed with the transactions contemplated by this Contract, in
which event Purchaser shall be deemed to have approved the New Exception.  If
Purchaser fails to notify Seller of its election to terminate this Contract in
accordance with the foregoing clause within 6 days after the expiration of the
New Exception Review Period, Purchaser shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception.


4.7.            PURCHASER FINANCING.

  Purchaser shall have until 30 days following the expiration of the Feasibility
Period (the “Finance Contingency Period”) to obtain a satisfactory loan
commitment on such terms and conditions as are acceptable to Purchaser in its
sole discretion to finance Purchaser’s acquisition of the Property (“Purchaser’s
Financing”).  Purchaser shall use commercially reasonable good faith efforts to
attempt to obtain Purchaser’s Financing during the Finance Contingency Period. 
All costs associated with obtaining Purchaser’s Financing shall be at
Purchaser’s sole cost and expense, including, without limitation, all loan fees,
approval fees, survey fees, and environmental report fees.  If Purchaser does
not obtain Purchaser’s Financing during the Finance Contingency Period, then
Purchaser may terminate this Contract by giving written notice to that effect to
Seller and Escrow Agent no later than 5:00 p.m. on or before the date of
expiration of the Finance Contingency Period, in which case, this Contract shall
automatically terminate and be of no further force and effect subject to and
except for the Survival Provisions, and Escrow Agent shall return the Deposit to
Purchaser.  If Purchaser fails to send written notice of termination to Seller
and Escrow Agent prior to the expiration of the Finance Contingency Period,
Purchaser’s right to terminate under this Section 4.7 shall be permanently
waived, Purchaser shall be deemed to have either approved or waived Purchaser’s
Financing and this Contract shall remain in full force and effect, the Deposit
shall be non-refundable, except as otherwise expressly provided for in this
Contract, and Purchaser’s obligation to purchase the Property shall be
conditional only as provided in Section 8.1.


4.8.            HOUSING ASSISTANCE PROGRAM VOUCHERS

 


4.8.1.      HAP VOUCHER APPROVAL.  PURCHASER RECOGNIZES AND AGREES THAT THE
PROPERTY PRESENTLY IS BENEFITED BY THE HAP VOUCHER CONTRACT(S).  WITHIN 5 DAYS
AFTER THE EFFECTIVE DATE, SELLER AGREES THAT IT WILL MAKE AVAILABLE TO PURCHASER
(AS PART OF THE MATERIALS) A COPY OF THE HAP VOUCHER CONTRACT(S) WHICH IS IN
SELLER’S POSSESSION OR REASONABLE CONTROL, WHICH HAP VOUCHER CONTRACT(S) SHALL
BE DEEMED TO BE INCLUDED IN THE DEFINITION OF MATERIALS.


4.8.2.      HAP VOUCHER ASSUMPTION.  PURCHASER ACKNOWLEDGES THAT THE HAP VOUCHER
CONTRACT(S) REQUIRE(S) THE SATISFACTION BY PURCHASER OF CERTAIN REQUIREMENTS AS
SET FORTH THEREIN AND ESTABLISHED BY THE HOUSING AUTHORITY TO ALLOW FOR THE HAP
VOUCHER ASSUMPTION.  PURCHASER AGREES THAT, AT THE CLOSING, EITHER (A) PURCHASER
SHALL ASSUME ALL OBLIGATIONS UNDER THE HAP VOUCHER CONTRACTS AND ACCEPT TITLE TO
THE PROPERTY SUBJECT TO THE SAME, OR (B) THE EXISTING HAP VOUCHER CONTRACTS
SHALL BE TERMINATED, AND PURCHASER SHALL ENTER INTO REPLACEMENT HAP VOUCHER
CONTRACTS WHICH ARE ACCEPTABLE TO THE HOUSING AUTHORITY (COLLECTIVELY, THE
FOREGOING (A) AND (B) REFERRED TO HEREIN AS THE “HAP VOUCHER ASSUMPTION”.

4.8.2.1              [INTENTIONALLY OMITTED.]

4.8.2.2              WITH RESPECT TO THE HAP VOUCHER ASSUMPTION, PURCHASER
FURTHER AGREES AS FOLLOWS:

4.8.2.2.1                    PURCHASER AGREES THAT, NO LATER THAN 21 DAYS AFTER
THE EFFECTIVE DATE (THE “SUBMITTAL DEADLINE”), PURCHASER, AT ITS SOLE COST AND
EXPENSE, SHALL MEET WITH THE HOUSING AUTHORITY AND, PURSUANT TO THE HAP VOUCHER
CONTRACTS AND FORM HUD-52641, SHALL SUBMIT ALL APPLICATIONS, DOCUMENTS,
INFORMATION, MATERIALS AND FEES (COLLECTIVELY, THE “HAP VOUCHER ASSUMPTION
APPLICATION”) REQUIRED BY THE HOUSING AUTHORITY IN ORDER FOR THE HOUSING
AUTHORITY TO REVIEW AND APPROVE PURCHASER’S REQUEST THAT THE HOUSING AUTHORITY
APPROVE THE HAP VOUCHER ASSUMPTION (THE “HAP VOUCHER APPROVAL”).  IN ADDITION TO
THE FOREGOING, PURCHASER RECOGNIZES AND AGREES THAT THE HOUSING AUTHORITY MAY
REQUIRE PURCHASER TO COMPLETE AND RETURN ADDITIONAL DOCUMENTS OR INFORMATION
(TOGETHER WITH SUCH OTHER REQUIREMENTS AS THE HOUSING AUTHORITY MAY FROM TIME TO
TIME IMPOSE, THE “HOUSING AUTHORITY REQUIREMENTS”).  PURCHASER AGREES, AT
PURCHASER’S SOLE COST AND EXPENSE, TO SUBMIT THE HOUSING AUTHORITY REQUIREMENTS
TO THE HOUSING AUTHORITY AT SUCH TIMES AND IN SUCH FORM AS THE HOUSING AUTHORITY
REQUIRES, TOGETHER WITH ANY FEE REQUIRED BY THE HOUSING AUTHORITY IN CONNECTION
THEREWITH.  ALL SUCH HOUSING AUTHORITY REQUIREMENTS SHALL BE SUBMITTED BY
PURCHASER WITHIN SUCH TIME FRAMES AS ARE NECESSARY IN ORDER FOR THE CLOSING TO
PROCEED ON THE SCHEDULED CLOSING DATE.  FURTHER, PURCHASER SHALL MAKE SUCH
FILINGS POST-CLOSING AS REQUIRED BY THE HOUSING AUTHORITY FOR THE HAP VOUCHER
APPROVAL.  THE PROVISIONS OF THIS SECTION 4.8.2.2.1 SHALL SURVIVE CLOSING.

4.8.2.2.2                    PURCHASER AGREES TO PROVIDE SELLER WITH A COPY OF
THE HAP VOUCHER ASSUMPTION APPLICATION NO LATER THAN 2 BUSINESS DAYS PRIOR TO
THE SUBMITTAL DEADLINE AND SHALL PROVIDE EVIDENCE OF ITS SUBMISSION TO THE
HOUSING AUTHORITY ON OR BEFORE THE SUBMITTAL DEADLINE.  PURCHASER ACKNOWLEDGES
AND AGREES THAT PURCHASER IS SOLELY RESPONSIBLE FOR THE PREPARATION AND
SUBMITTAL OF THE HAP VOUCHER ASSUMPTION APPLICATION, INCLUDING THE COLLECTION OF
ALL MATERIALS, DOCUMENTS, CERTIFICATES, FINANCIALS, SIGNATURES, AND OTHER ITEMS
REQUIRED TO BE SUBMITTED TO THE HOUSING AUTHORITY IN CONNECTION THEREWITH.

4.8.2.2.3                    PURCHASER SHALL COMPLY WITH THE HOUSING AUTHORITY’S
GUIDELINES IN CONNECTION WITH THE HAP VOUCHER ASSUMPTION.  PURCHASER SHALL BE
RESPONSIBLE, AT ITS SOLE COST AND EXPENSE, FOR CORRECTING AND RE-SUBMITTING ANY
DEFICIENCIES NOTED BY THE HOUSING AUTHORITY IN CONNECTION WITH THE HAP VOUCHER
ASSUMPTION APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER NOTIFICATION FROM THE
HOUSING AUTHORITY OF SUCH DEFICIENCY.  PURCHASER ALSO SHALL PROVIDE SELLER WITH
A COPY OF ANY CORRESPONDENCE FROM THE HOUSING AUTHORITY WITH RESPECT TO THE HAP
VOUCHER ASSUMPTION APPLICATION NO LATER THAN 3 BUSINESS DAYS AFTER RECEIPT OF
SUCH CORRESPONDENCE FROM THE HOUSING AUTHORITY.

4.8.2.2.4                    PURCHASER SHALL PAY ALL FEES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, TRANSFER FEES, ASSUMPTION FEES, TITLE FEES,
ENDORSEMENT FEES, AND OTHER FEES TO RELEASE SELLER OF ALL LIABILITY UNDER THE
HAP VOUCHER CONTRACT) IMPOSED OR CHARGED BY THE HOUSING AUTHORITY OR THEIR
COUNSEL (SUCH FEES AND EXPENSES COLLECTIVELY BEING REFERRED TO AS THE
“ASSUMPTION HAP VOUCHER FEES”), IN CONNECTION WITH THE HAP VOUCHER ASSUMPTION
APPLICATION AND THE HAP VOUCHER ASSUMPTION.  THE PROVISIONS OF THIS SECTION
4.8.2.2.4 SHALL SURVIVE THE TERMINATION OF THIS CONTRACT AND THE CLOSING.

4.8.2.2.5                    IN CONNECTION WITH THE HAP VOUCHER ASSUMPTION,
PURCHASER AGREES TO DELIVER TO THE HOUSING AUTHORITY ALL INFORMATION OR
DOCUMENTATION AS THE HOUSING AUTHORITY REASONABLY MAY REQUEST, INCLUDING,
WITHOUT LIMITATION, FINANCIAL STATEMENTS, INCOME TAX RETURNS AND OTHER FINANCIAL
INFORMATION FOR PURCHASER AND ANY REQUIRED GUARANTOR.  SELLER AGREES THAT IT
WILL COOPERATE WITH PURCHASER AND THE HOUSING AUTHORITY, AT NO COST OR EXPENSE
TO SELLER, IN CONNECTION WITH PURCHASER’S APPLICATION TO THE HOUSING AUTHORITY
FOR APPROVAL OF THE HAP VOUCHER ASSUMPTION.

4.8.2.2.6                    PURCHASER SHALL BE IN DEFAULT HEREUNDER IF
PURCHASER FAILS TO SUBMIT A COMPLETE HAP VOUCHER ASSUMPTION APPLICATION BY THE
SUBMITTAL DEADLINE, IN WHICH EVENT SELLER MAY EXERCISE ITS REMEDIES UNDER
SECTION 10.1.

4.8.2.2.7                    IF PURCHASER HAS COMPLIED WITH SECTIONS 4.8.2.2.1
THROUGH 4.8.2.2.5, TO THE EXTENT APPLICABLE, BUT THE HOUSING AUTHORITY PROVIDES
PURCHASER WITH A WRITTEN RESPONSE THAT THE HOUSING AUTHORITY WILL NOT ISSUE A
FORMAL APPROVAL OF THE HAP VOUCHER ASSUMPTION APPLICATION UNTIL AFTER THE
CLOSING HAS OCCURRED AND TITLE HAS BEEN TRANSFERRED TO PURCHASER, THEN,
NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE CONTRARY, PURCHASER SHALL NOT
BE IN DEFAULT HEREUNDER AND THE HAP VOUCHER APPROVAL SHALL NOT BE A CONDITION TO
EITHER PURCHASER’S OR SELLER’S OBLIGATION TO PROCEED WITH THE CLOSING; PROVIDED,
HOWEVER, THAT NO LATER THAN 3 BUSINESS DAYS FOLLOWING THE OCCURRENCE OF THE
CLOSING, PURCHASER SHALL SUBMIT, TO THE EXTENT NOT PREVIOUSLY SUBMITTED TO, OR
ACCEPTED OR HELD BY, THE HOUSING AUTHORITY, ALL DOCUMENTATION AND INFORMATION
REQUIRED BY THE HOUSING AUTHORITY TO COMPLETE THE HAP VOUCHER ASSUMPTION
APPLICATION AND, IN ANY EVENT, PURCHASER SHALL OBTAIN THE HAP VOUCHER APPROVAL
NO LATER THAN 30 DAYS FOLLOWING THE DATE THAT THE CLOSING OCCURS.  THE
REQUIREMENTS SET FORTH AND REFERENCED IN THIS SECTION 4.8.2.2.7 SHALL SURVIVE
CLOSING.


4.9.            SELLER APPROVALS.

  Seller shall have until the Closing Date in which to obtain all consents,
documentation and approvals necessary to consummate and facilitate the
transactions contemplated hereby, including, without limitation, a tax free
exchange pursuant to Section 13.18 (and the amendment of Seller’s (or Seller’s
affiliates’) partnership or other organizational documents in connection
therewith), (a) from Seller’s partners, members, managers, shareholders or
directors to the extent required by Seller’s (or Seller’s affiliates’)
organizational documents, and (b) as required by law (collectively, the “Seller
Approvals”).  If Seller is unable to obtain any of the Seller Approvals by the
Closing Date, Seller may elect to terminate this Contract by written notice to
Purchaser and Escrow Agent on or before the Closing Date.  If Seller elects to
terminate this Contract pursuant to this Section 4.9, this Contract shall
automatically terminate and be of no further force and effect subject to and
except for the Survival Provisions, Escrow Agent shall return the Deposit to
Purchaser, and Seller shall promptly reimburse Purchaser for Purchaser's costs
incurred by Purchaser in connection with the Inspections and other
investigations of the Property, including, but not limited to, all such amounts
paid to Purchaser’s Consultants and attorneys in connection with the such
Inspections and investigations; provided, however, such reimbursement shall not
exceed $50,000.00.


 


ARTICLE V
CLOSING


5.1.            CLOSING DATE.

 The Closing shall occur on December 19, 2008, at the time set forth in Section
2.2.3 (the “Closing Date”) through an escrow with Escrow Agent, whereby the
Seller, Purchaser and their attorneys need not be physically present at the
Closing and may deliver documents by overnight air courier or other means. 
Notwithstanding the foregoing to the contrary, Seller shall have the option, by
delivering written notice to Purchaser no later than 10 days prior to the
Closing Date, to extend the Closing Date to the last Business Day of the month
in which the Closing Date otherwise would occur pursuant to the preceding
sentence, in connection with Seller’s payment in full of the Note (the “Loan
Payoff”).


5.2.            SELLER CLOSING DELIVERIES.

 No later than 1 Business Day prior to the Closing Date, Seller shall deliver to
Escrow Agent, each of the following items:


5.2.1.      SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B
TO PURCHASER, SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.


5.2.2.      A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3.      A GENERAL ASSIGNMENT IN THE FORM ATTACHED AS EXHIBIT D (THE “GENERAL
ASSIGNMENT”).


5.2.4.      AN ASSIGNMENT OF LEASES AND SECURITY DEPOSITS IN THE FORM ATTACHED
AS EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5.      SELLER’S CLOSING STATEMENT.


5.2.6.      A TITLE AFFIDAVIT OR AN INDEMNITY FORM REASONABLY ACCEPTABLE TO
SELLER, WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD
PRE-PRINTED EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT.


5.2.7.      A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION
1445 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.8.      RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.2.9.      AN UPDATED RENT ROLL IN THE SAME FORM PROVIDED TO PURCHASER PURSUANT
TO SECTION 3.5.3, EFFECTIVE AS OF A DATE NO MORE THAN 3 BUSINESS DAYS PRIOR TO
THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH UPDATED RENT ROLL
SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO PURCHASER’S OBLIGATION TO
CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.10.  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
3 BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT
OF SUCH UPDATED PROPERTY CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE
CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.11.  AN AFFIDAVIT OF PROPERTY VALUE PREPARED IN ACCORDANCE WITH ARIZONA LAW
(THE “PROPERTY VALUE AFFIDAVIT”).


5.3.            PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in Section
2.2.3), Purchaser shall deliver to the Escrow Agent (for disbursement to Seller
upon the Closing) the following items:


5.3.1.      THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT), PLUS OR MINUS
THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT.


5.3.2.      A TITLE AFFIDAVIT OR AN INDEMNITY FORM (PERTAINING TO PURCHASER’S
ACTIVITY ON THE PROPERTY PRIOR TO CLOSING), REASONABLY ACCEPTABLE TO PURCHASER,
WHICH IS SUFFICIENT TO ENABLE TITLE INSURER TO DELETE THE STANDARD PRE-PRINTED
EXCEPTIONS TO THE TITLE INSURANCE POLICY TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT.


5.3.3.      ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR.


5.3.4.      PURCHASER’S CLOSING STATEMENT.


5.3.5.      A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6.      A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7.      NOTIFICATION LETTERS TO ALL TENANTS PREPARED AND EXECUTED BY
PURCHASER IN THE FORM ATTACHED HERETO AS EXHIBIT G.


5.3.8.      ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.9.      RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE THIS TRANSACTION.


5.3.10.  THE PROPERTY VALUE AFFIDAVIT.


5.4.            CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1.      GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES AND RENTAL TAXES, SHALL BE PRORATED AS
OF THE CLOSING DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL
OF SAME ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY
AMOUNTS PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE,
IF ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE
“PRORATION SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING.


5.4.2.      OPERATING EXPENSES.  ALL OF THE OPERATING, MAINTENANCE, TAXES (OTHER
THAN REAL ESTATE TAXES), AND OTHER EXPENSES INCURRED IN OPERATING THE PROPERTY
THAT SELLER CUSTOMARILY PAYS, AND ANY OTHER COSTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS FOR THE MANAGEMENT AND OPERATION OF THE PROPERTY, SHALL BE
PRORATED ON AN ACCRUAL BASIS.  SELLER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
PRIOR TO THE CLOSING DATE AND PURCHASER SHALL PAY ALL SUCH EXPENSES THAT ACCRUE
FROM AND AFTER THE CLOSING DATE.


5.4.3.      UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL
BE MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL
SUCH BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING
WITH RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON
THE PARTIES’ REASONABLE GOOD FAITH ESTIMATE.  SELLER SHALL BE ENTITLED TO THE
RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER SHALL
NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S ACCOUNT,
EFFECTIVE AS OF NOON ON THE CLOSING DATE.


5.4.4.      REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR
THE PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5.      PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE
OBLIGATIONS UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER; HOWEVER,
OPERATING EXPENSES SHALL BE PRORATED UNDER SECTION 5.4.2.


5.4.6.      LEASES.

5.4.6.1              ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS,
ADDITIONAL RENTALS, ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST
PASS-THROUGHS OR OTHER SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES),
INCOME AND EXPENSES FROM ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE
CLOSING DATE.  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL
COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER
(A) NON-DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE,
OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE “UNCOLLECTED RENTS”).  IN ADJUSTING FOR
UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS
WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY
SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER. 
PURCHASER AGREES TO BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND
TO TAKE REASONABLE ACTIONS TO COLLECT UNCOLLECTED RENTS.  NOTWITHSTANDING THE
FOREGOING, PURCHASER’S OBLIGATION TO COLLECT UNCOLLECTED RENTS SHALL BE LIMITED
TO UNCOLLECTED RENTS OF NOT MORE THAN 90 DAYS PAST DUE, AND PURCHASER’S
COLLECTION OF RENTS SHALL BE APPLIED, FIRST, TOWARDS CURRENT RENT DUE AND OWING
UNDER THE LEASES, AND, SECOND, TO UNCOLLECTED RENTS.  AFTER THE CLOSING, SELLER
SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO
DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT,
WHICH RIGHT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE
LEGAL ACTIONS OR PROCEEDINGS AGAINST ANY TENANT AND THE DELIVERY OF THE LEASES
ASSIGNMENT SHALL NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT; PROVIDED
HOWEVER, THAT THE FOREGOING RIGHT OF SELLER SHALL BE LIMITED TO ACTIONS SEEKING
MONETARY DAMAGES AND, IN NO EVENT, SHALL SELLER SEEK TO EVICT ANY TENANTS IN ANY
ACTION TO COLLECT UNCOLLECTED RENTS.  PURCHASER AGREES TO COOPERATE WITH SELLER
IN CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED RENTS AND
TO TAKE ALL STEPS, WHETHER BEFORE OR AFTER THE CLOSING DATE, AS MAY BE NECESSARY
TO CARRY OUT THE INTENTION OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, THE
DELIVERY TO SELLER, WITHIN 7 DAYS AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS
AND RECORDS (INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND
COPIES OF TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND
ALL CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT REASONABLY
NECESSARY FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER; PROVIDED,
HOWEVER, THAT PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS
SENTENCE SHALL NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN
EXISTING TENANT, EVICT ANY EXISTING TENANT FROM THE PROPERTY OR INCUR ANY
OUT-OF-POCKET EXPENSES.

5.4.6.2              AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL
CASH (OR CASH EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO,
SECURITY, DAMAGE OR OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO
SECURE THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES,
WITH ANY INTEREST PAYABLE TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR
RESPECTIVE TENANT LEASE OR STATE LAW (THE “TENANT SECURITY DEPOSIT BALANCE”). 
ANY CASH (OR CASH EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT
SECURITY DEPOSIT BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE
FOREGOING CREDIT AGAINST THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY
SELLER PURSUANT TO THIS CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING),
BUT THE OBLIGATION WITH RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE
NONETHELESS SHALL BE ASSUMED BY PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE
SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER,
EITHER PURSUANT TO THE LEASES OR OTHERWISE.


5.4.7.      INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.8.      EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.9.      CLOSING COSTS.  PURCHASER SHALL PAY ANY PREMIUMS OR FEES REQUIRED TO
BE PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO SECTION 4.1,
AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.  SELLER SHALL
PAY THE BASE PREMIUM FOR THE TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1,
THE COST OF RECORDING ANY INSTRUMENTS REQUIRED TO DISCHARGE ANY LIENS OR
ENCUMBRANCES AGAINST THE PROPERTY AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF
THE ESCROW AGENT.


5.4.10.  [INTENTIONALLY OMITTED]


5.4.11.  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES,
PROPERTY CONTRACTS, OTHER THAN TERMINATED CONTRACTS, AND PERMITTED EXCEPTIONS,
SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM ESCROW OF ALL
ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3.  TO THE EXTENT
REASONABLY AVAILABLE TO SELLER, ORIGINALS OR COPIES (IF THE ORIGINALS ARE NOT
AVAILABLE) OF THE LEASES AND PROPERTY CONTRACTS, LEASE FILES, WARRANTIES,
GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY, AND SELLER’S BOOKS AND
RECORDS (OTHER THAN PROPRIETARY INFORMATION) (COLLECTIVELY, “SELLER’S
PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE PROPERTY SHALL BE MADE
AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE CLOSING.  PURCHASER AGREES, FOR
A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER THE CLOSING (THE “RECORDS HOLD
PERIOD”), TO (A) PROVIDE AND ALLOW SELLER REASONABLE ACCESS TO SELLER’S
PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION AND COPYING
THEREOF IN EXERCISING SELLER’S RIGHT TO PURSUE UNCOLLECTED RENTS PURSUANT TO
SECTION 5.4.6 OF THIS CONTRACT, AND (B) REASONABLY MAINTAIN AND PRESERVE
SELLER’S PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS
HOLD PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER’S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE “RECORDS
DISPOSAL NOTICE”).  SELLER SHALL HAVE A PERIOD OF 30 DAYS AFTER RECEIPT OF THE
RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH OTHER LOCATION WHERE SUCH
RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF SELLER’S PROPERTY-RELATED
FILES AND RECORDS THAT SELLER DESIRES TO RETAIN.


5.4.12.  TAX APPEALS.  PURCHASER ACKNOWLEDGES THAT SELLER HAS FILED AN APPEAL
(THE “APPEAL”) WITH RESPECT TO REAL ESTATE AD VALOREM OR OTHER SIMILAR PROPERTY
TAXES APPLICABLE TO THE PROPERTY (THE “PROPERTY TAXES”).

5.4.12.1          IF SUCH APPEAL RELATES TO ANY TAX YEAR (DEFINED BELOW) PRIOR
TO THE TAX YEAR IN WHICH THE CLOSING OCCURS, SELLER SHALL BE ENTITLED, IN
SELLER’S SOLE DISCRETION, TO CONTINUE TO PURSUE SUCH APPEAL AFTER THE CLOSING
DATE, AND, IN THE EVENT THAT THE APPEAL IS SUCCESSFUL IN REDUCING THE AMOUNT OF
PROPERTY TAXES PAYABLE WITH RESPECT TO ANY SUCH PRIOR TAX YEAR, SELLER SHALL BE
ENTITLED TO THE FULL AMOUNT OF ANY REBATE, REFUND OR REDUCTION (COLLECTIVELY, A
“REFUND”) RESULTING FROM THE APPEAL.  SELLER SHALL NOT BE OBLIGATED TO CONTINUE
TO PURSUE ANY APPEAL WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, ANY APPEAL THAT RELATES TO A TAX YEAR DURING OR AFTER THE TAX YEAR
IN WHICH CLOSING OCCURS.

5.4.12.2          IF SUCH APPEAL RELATES TO THE TAX YEAR IN WHICH CLOSING
OCCURS, THEN, PRIOR TO THE CLOSING, SELLER SHALL NOTIFY PURCHASER WHETHER SELLER
DESIRES TO CONTINUE TO PROCESS THE APPEAL FROM AND AFTER THE CLOSING DATE.  IF
SELLER FAILS TO NOTIFY PURCHASER OF ITS ELECTION TO CONTINUE THE APPEAL, SELLER
WILL BE DEEMED TO HAVE ELECTED NOT TO CONTINUE THE APPEAL FROM AND AFTER THE
CLOSING DATE AND THE PROVISIONS OF SECTION 5.4.14.2(B) SHALL APPLY.

5.4.12.3          IF SUCH APPEAL RELATES TO ANY TAX YEAR FOLLOWING THE TAX YEAR
IN WHICH THE CLOSING OCCURS, PURCHASER SHALL BE ENTITLED, IN PURCHASER’S SOLE
DISCRETION, TO CONTINUE TO PURSUE SUCH APPEAL AFTER THE CLOSING DATE, AND, IN
THE EVENT THAT THE APPEAL IS SUCCESSFUL IN REDUCING THE AMOUNT OF PROPERTY TAXES
PAYABLE WITH RESPECT TO ANY SUCH TAX YEAR, PURCHASER SHALL BE ENTITLED TO ANY
REFUND RESULTING FROM THE APPEAL.  SELLER SHALL NOT BE OBLIGATED TO CONTINUE TO
PURSUE ANY APPEAL WITH RESPECT TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
ANY APPEAL THAT RELATES TO A TAX YEAR DURING OR AFTER THE TAX YEAR IN WHICH
CLOSING OCCURS.

a.                   If Seller elects to continue the Appeal, then, from and
after the Closing Date, Seller agrees that it will continue, at Seller’s sole
cost and expense, to reasonably process the Appeal to conclusion with the
applicable taxing authority (including any further appeals which Seller deems
reasonable to pursue).  In the event that the Appeal is successful in reducing
the amount of Property Taxes payable with respect to the Tax Year in which
Closing occurs, then Purchaser and Seller shall share any Refund on a pro rata
basis (in accordance with the number of days in the Tax Year of Closing that
each held title to the Property) after first reimbursing Seller for its actual,
reasonable and documented third-party costs (collectively, the “Third-Party
Costs”) incurred in connection with the Appeal.  If Third-Party Costs equal or
exceed the amount of the Award, then Seller shall be entitled to the full amount
of the Award.

b.                  If Seller does not elect to continue the Appeal, then, from
and after the Closing Date, Purchaser may continue, at Purchaser’s sole cost and
expense, to reasonably process the Appeal to conclusion with the applicable
taxing authority (including any further appeals which Purchaser deems reasonable
to pursue).  In the event that the Appeal is successful in reducing the amount
of Property Taxes payable with respect to the Tax Year in which Closing occurs,
then Purchaser and Seller shall share any Refund on a pro rata basis (in
accordance with the number of days in the Tax Year of Closing that each held
title to the Property) after first reimbursing each of Purchaser and Seller for
their respective Third-Party Costs incurred in connection with the Appeal.  If
Third-Party Costs equal or exceed the amount of the Award, then the Award shall
be applied to such Third-Party Costs on a pro rata basis, with each of Purchaser
and Seller receiving a portion of the Award equal to the product of (i) a
fraction, the numerator of which is the respective party’s Third-Party Costs,
and the denominator of which is the total of both parties’ Third-Party Costs,
and (ii) the amount of the Award.

c.                   For purposes of this Section 5.4.12, “Tax Year” shall mean
each 12-month period for which the applicable taxing authority assesses Property
Taxes, which may or may not be a calendar year.


5.5.            POST CLOSING ADJUSTMENTS.

  Purchaser or Seller may request that Purchaser and Seller undertake to
re-adjust any item on the Proration Schedule (or any item omitted therefrom),
with the exception of real property taxes which shall be final and not subject
to readjustment, in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of 60 days after Closing, or (b)
subject to such 60-day period, unless such items exceed $5,000.00 in magnitude
(either individually or in the aggregate).


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1.            SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “Seller’s
Representations”) as of the Effective Date (except as described below with
respect to the Property Contracts List and Rent Roll) and as of the Closing
Date; provided that Purchaser’s remedies if any such Seller’s Representations
are untrue as of the Closing Date are limited to those set forth in Section 8.1:


6.1.1.      SELLER IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF THIS CONTRACT;
AND, SUBJECT TO SECTIONS 4.9 AND  8.2.4, HAS OR AT THE CLOSING SHALL HAVE THE
ENTITY POWER AND AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE THE
DOCUMENTS TO BE EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN AS
APPLICABLE, ALL CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR EQUIVALENT
ENTITY ACTIONS REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CONTRACT, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  THE COMPLIANCE
WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF WILL NOT CONFLICT WITH,
OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE
A DEFAULT UNDER, ANY CONTRACT TO WHICH SELLER IS A PARTY OR BY WHICH SELLER IS
OTHERWISE BOUND, WHICH CONFLICT, BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE
AFFECT ON SELLER’S ABILITY TO CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS
CONTRACT OR ON THE PROPERTY.  SUBJECT TO SECTIONS 4.9 AND  8.2.4, THIS CONTRACT
IS A VALID AND BINDING AGREEMENT AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2.      SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED
IN THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.3.      EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE
LEASES, OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), AND
(C) EXCEPT FOR THE MORSELLER ECTOR V. SUN RIVER APARTMENTS ACTION, CRD NO.:
P0012008004355 REGARDING A CHARGE OF RACIAL DISCRIMINATION FILED AUGUST 28, 2008
WITH THE ARIZONA ATTORNEY GENERAL’S OFFICE, CIVIL RIGHTS DIVISION TO SELLER’S
KNOWLEDGE, THERE ARE NO MATERIAL ACTIONS, PROCEEDINGS, LITIGATION OR
GOVERNMENTAL INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED
AGAINST THE PROPERTY, OR THAT WOULD MATERIALLY AFFECT THE OWNERSHIP, USE,
OCCUPANCY OR OPERATION OF THE PROPERTY OR FOR WHICH PURCHASER MAY HAVE ANY
SUCCESSOR LIABILITY;


6.1.4.      TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE
FROM A GOVERNMENTAL AGENCY OF ANY UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL,
STATE, COUNTY OR MUNICIPAL LAW, ORDINANCE, ORDER, REGULATION OR REQUIREMENT
AFFECTING THE PROPERTY OR THE OWNERSHIP, USE, OCCUPANCY OR OPERATION THEREOF;


6.1.5.      TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.6.      UPON DELIVERY TO PURCHASER AND AS OF THE DATE OF SUCH DELIVERY, TO
SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO SECTION 5.2.10) IS
ACCURATE IN ALL MATERIAL RESPECTS;


6.1.7.      UPON DELIVERY TO PURCHASER AND AS OF THE DATE OF SUCH DELIVERY, TO
SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT TO SECTION
5.2.11) IS ACCURATE IN ALL MATERIAL RESPECTS; AND


6.1.8.      TO SELLER’S ACTUAL KNOWLEDGE:  (A) NO HAZARDOUS OR TOXIC MATERIALS
OR OTHER SUBSTANCES REGULATED BY APPLICABLE FEDERAL OR STATE ENVIRONMENTAL LAWS
ARE STORED BY SELLER ON, IN OR UNDER THE PROPERTY IN QUANTITIES WHICH VIOLATE
APPLICABLE LAWS GOVERNING SUCH MATERIALS OR SUBSTANCES, AND (B) THE PROPERTY IS
NOT USED BY SELLER FOR THE STORAGE, TREATMENT, GENERATION OR MANUFACTURE OF ANY
HAZARDOUS OR TOXIC MATERIALS OR OTHER SUBSTANCES IN A MANNER WHICH WOULD
CONSTITUTE A VIOLATION OF APPLICABLE FEDERAL OR STATE ENVIRONMENTAL LAWS.


6.2.            AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller’s Representations).  Purchaser agrees that subject to Seller’s
Representations, Seller shall not be responsible or liable to Purchaser for any
defects, errors or omissions, or on account of any conditions affecting the
Property.  Purchaser, its successors and assigns, and anyone claiming by,
through or under Purchaser, hereby fully releases Seller’s Indemnified Parties
from, and irrevocably waives its right to maintain, any and all claims and
causes of action that it or they may now have or hereafter acquire against
Seller’s Indemnified Parties with respect to any and all Losses arising from or
related to any defects, errors, omissions or other conditions affecting the
Property.  Purchaser represents and warrants that, as of the date hereof and as
of the Closing Date, it has and shall have reviewed and conducted such
independent analyses, studies (including, without limitation, environmental
studies and analyses concerning the presence of lead, asbestos, water intrusion
and/or fungal growth and any resulting damage, PCBs and radon in and about the
Property), reports, investigations and inspections as it deems appropriate in
connection with the Property.  If Seller  provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller’s Indemnified Parties.  Purchaser acknowledges and agrees that no
representation has been made and no responsibility is assumed by Seller with
respect to current and future applicable zoning or building code requirements or
the compliance of the Property with any other laws, rules, ordinances or
regulations, the financial earning capacity or expense history of the Property,
the continuation of contracts, continued occupancy levels of the Property, or
any part thereof, or the continued occupancy by tenants of any Leases or,
without limiting any of the foregoing, occupancy at Closing.  Prior to Closing,
Seller shall have the right, but not the obligation, to enforce its rights
against any and all Property occupants, guests or tenants.  Purchaser agrees
that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the Deed with or without such tenants in possession and
without any allowance or reduction in the Purchase Price under this Contract. 
Purchaser hereby releases Seller from any and all claims and liabilities
relating to the foregoing matters. 


6.3.            SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 9 months (the “Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $500,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$5,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, and elected to close regardless, Purchaser shall be deemed to have waived
any right of recovery, and Seller shall not have any liability in connection
therewith.


6.4.            DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “knowledge” shall mean and refer only to actual knowledge of the
Designated Representatives of the Seller and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, employee or
representative of the Seller, or any affiliate of the Seller, or to impose upon
such Designated Representatives any duty to investigate the matter to which such
actual knowledge or the absence thereof pertains, or to impose upon such
Designated Representatives any individual personal liability.  As used herein,
the term Designated Representative shall refer to Teresa Nicklas who is the
Regional Property Manager handling this Property (the “Regional Property
Manager”) and Erica Romant who is the Community Manager handling this Property
(the “Community Manager”).


6.5.            REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1.      PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ARIZONA.


6.5.2.      PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3.      NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4.      OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5.      THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING,
HAVE ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6.      PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7.      TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR
BROKERS OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8.      THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY A PROHIBITED PERSON.


6.5.9.      THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER
THIS CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY
18 U.S.C. § 1956(C)(7).


ARTICLE VII
OPERATION OF THE PROPERTY


7.1.            LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new Property Contracts or any new or
renewed Leases shall not have a term in excess of 1 year without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.


7.2.            GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate the
Property after the Effective Date in the ordinary course of business, and except
as necessary in the Seller’s sole discretion to address (a) any life or safety
issue at the Property or (b) any other matter which in Seller’s reasonable
discretion materially adversely affects the use, operation or value of the
Property, Seller will not make any material alterations to the Property or
remove any material Fixtures and Tangible Personal Property without the prior
written consent of Purchaser which consent shall not be unreasonably withheld,
denied or delayed.  Until the Closing Date, Seller agrees to keep in existence,
in materially the same form and substance as exist on the Effective Date, all
insurance policies with respect to the Property.


7.3.            LIENS.

  Other than utility easements and temporary construction easements granted by
Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance, which approval shall not be unreasonably withheld or delayed.  If
Purchaser approves any such subsequent lien or encumbrance, the same shall be
deemed a Permitted Encumbrance for all purposes hereunder.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1.            PURCHASER’S CONDITIONS TO CLOSING.

  Purchaser’s obligation to close under this Contract, shall be subject to and
conditioned upon the fulfillment of the following conditions precedent:


8.1.1.      ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER
AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2.      EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE;


8.1.3.      SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER;


8.1.4.      NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING;


8.1.5.      THE HAP VOUCHER APPROVAL IS OBTAINED AND THE HAP VOUCHER ASSUMPTION
OCCURS; AND


8.1.6.      ESCROW AGENT SHALL BE IRREVOCABLY COMMITTED TO ISSUE THE TITLE
POLICY INSURING TITLE TO THE PROPERTY VESTED IN BUYER IN THE AMOUNT OF THE
PURCHASE PRICE SUBJECT ONLY TO THE PERMITTED EXCEPTIONS.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser’s obligation to Close except as expressly set forth in this Section
8.1.  If any condition set forth in Sections 8.1.1, 8.1.3, 8.1.4 or 8.1.6 is not
met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price,
or (b) if such failure constitutes a default by Seller, exercise any of its
remedies pursuant to Section 10.2.  If the condition set forth in Section 8.1.2
is not met, Seller shall not be in default pursuant to Section 10.2, and
Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser’s election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent, or (ii) waive such condition and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase
Price.  If the condition set forth in Section 8.1.5 is not met on or before the
Closing Date (as extended pursuant to Section 5.1), then this Contract shall
terminate and, if Purchaser is not in default of its obligations hereunder,
including, without limitation, its obligations under Section 4.8, the Deposit
shall be returned to Purchaser.


8.2.            SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of the following conditions precedent:


8.2.1.      ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER
TO SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2.      EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3.      PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4.      SUBJECT TO SELLER'S OBLIGATION TO REIMBURSE PURCHASER IN ACCORDANCE
WITH SECTION 4.9, SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND
APPROVALS NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING, WITHOUT LIMITATION, A TAX FREE EXCHANGE PURSUANT TO SECTION
13.18 (AND THE AMENDMENT OF SELLER’S (OR SELLER’S AFFILIATES’) PARTNERSHIP OR
OTHER ORGANIZATIONAL DOCUMENTS IN CONNECTION THEREWITH), (A) FROM SELLER’S
PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE EXTENT REQUIRED BY
SELLER’S (OR SELLER’S AFFILIATES’) ORGANIZATIONAL DOCUMENTS, AND (B) AS REQUIRED
BY LAW; AND


8.2.5.      THERE SHALL NOT BE PENDING OR, TO THE KNOWLEDGE OF EITHER PURCHASER
OR SELLER, ANY LITIGATION OR THREATENED LITIGATION WHICH, IF DETERMINED
ADVERSELY, WOULD RESTRAIN THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT OR DECLARE ILLEGAL, INVALID OR NONBINDING ANY OF
THE COVENANTS OR OBLIGATIONS OF THE PURCHASER;


8.2.6.      THE HAP VOUCHER APPROVAL IS OBTAINED AND THE HAP VOUCHER ASSUMPTION
OCCURS.

If any of the foregoing conditions (except Section 8.2.6) to Seller’s obligation
to close with respect to conveyance of the Property under this Contract are not
met, Seller may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date, or (b) terminate this Contract, and, if such failure
constitutes a default by Purchaser, exercise any of its remedies under Section
10.1.  If the condition set forth in Section 8.2.6 is not met on or before the
Closing Date (as extended pursuant to Section 5.1), then this Contract shall
terminate and, if Purchaser is not in default of its obligations hereunder,
including, without limitation, its obligations under Section 4.8, the Deposit
shall be returned to Purchaser.


ARTICLE IX
BROKERAGE


9.1.            INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with
Cushman & Wakefield of Arizona, Inc., 2525 East Camelback Road, Suite 1000,
Phoenix, Arizona 85016 (“Broker”) in connection with this Contract.  Seller and
Purchaser each represents and warrants to the other that, other than Broker, it
has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.


9.2.            BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.  As a condition to Seller’s obligation to
pay the commission, Broker shall execute the signature page for Broker attached
hereto solely for purposes of confirming the matters set forth therein.


ARTICLE X
DEFAULTS AND REMEDIES


10.1.        PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to the Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.3 and close on the purchase of the Property
on the Closing Date, then, immediately and without the right to receive notice
or to cure pursuant to Section 2.3.3, Purchaser shall forfeit the Deposit, and
the Escrow Agent shall deliver the Deposit to Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  If, Purchaser
defaults in any of its other representations, warranties or obligations under
this Contract, and such default continues for more than 10 days after written
notice from Seller, then Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Deposit to Seller, and neither party shall be obligated
to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser’s
indemnity and confidentiality obligations hereunder, Seller’s sole and exclusive
remedy for Purchaser’s failure to perform its obligation to purchase the
Property or breach of a representation or warranty.  Seller expressly waives the
remedies of specific performance and additional damages for such default by
Purchaser.  SELLER AND PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION
10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW AND IN EQUITY,
ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER THAN WITH RESPECT TO
PURCHASER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER.


10.2.        SELLER DEFAULT.

  If Seller, prior to the Closing, defaults in its covenants, or obligations
under this Contract, including to sell the Property as required by this Contract
and such default continues for more than 10 days after written notice from
Purchaser, then, at Purchaser’s election and as Purchaser’s sole and exclusive
remedy, either (a) this Contract shall terminate, and all payments and things of
value, including the Deposit, provided by Purchaser hereunder shall be returned
to Purchaser and Purchaser may recover, as its sole recoverable damages (but
without limiting its right to receive a refund of the Deposit), its direct and
actual out-of-pocket expenses and costs (documented by paid invoices to third
parties) in connection with this transaction, which damages shall not exceed
$20,000 in aggregate, or (b) subject to the conditions below, Purchaser may seek
specific performance of Seller’s obligation to deliver the Deed pursuant to this
Contract (but not damages).  Purchaser may seek specific performance of Seller’s
obligation to deliver the Deed pursuant to this Contract only if, as a condition
precedent to initiating such litigation for specific performance, Purchaser
first shall (i) deliver all Purchaser Closing documents to Escrow Agent in
accordance with the requirements of this Contract, including, without
limitation, Sections 2.2.3 and 5.3 (with the exception of Section 5.3.1); (ii)
not otherwise be in default under this Contract; and (iii) file suit therefor
with the court on or before the 90th day after the Closing Date; if Purchaser
fails to file an action for specific performance within 90 days after the
Closing Date, then Purchaser shall be deemed to have elected to terminate the
Contract in accordance with subsection (a) above.  If Purchaser receives full
reimbursement and recovery for the losses, damages and expenses incurred by
Purchaser as a result of Seller’s default, Purchaser shall promptly deliver to
Seller an assignment of all of Purchaser’s right, title and interest in and to
(together with possession of) all plans, studies, surveys, reports, and other
materials paid for with the out-of-pocket expenses reimbursed by Seller pursuant
to this Section.  Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser’s right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence.  SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY
AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY
SELLER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE
ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR
INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR
ANY BREACH BY SELLER, OF ITS COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT. 
PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1.        MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “Repairs”) is more
than $250,000, then Seller shall have no obligation to make such Repairs and
shall notify Purchaser in writing of such damage or destruction (the “Damage
Notice”).  Within 10 days after Purchaser’s receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller in which event the Deposit shall be refunded to
Purchaser.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with
Section 11.3 below.


11.2.        MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$250,000, this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller’s election to commence such Repairs, or Seller’s
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.


11.3.        CLOSING.

   In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form reasonably required
by Seller) of Seller’s rights and obligations with respect to the insurance
claim related to such casualty, and thereafter Purchaser shall receive all
insurance proceeds pertaining to such claim, less any amounts which may already
have been spent by Seller for Repairs (plus a credit against the Purchase Price
at Closing in the amount of any deductible payable by Seller in connection
therewith; or (ii) for the full Purchase Price less a credit to Purchaser in the
amount necessary to complete such Repairs (less any amounts which may already
have been spent by Seller for Repairs).


11.4.        REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs. 


ARTICLE XII
EMINENT DOMAIN


12.1.        EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within 10 days after Purchaser’s receipt from Seller of notice of the
occurrence of such event, and if Purchaser so terminates this Contract,
Purchaser shall recover the Deposit hereunder.  If Purchaser fails to terminate
this Contract within such 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price and
Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1.        BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  Neither the Escrow Agent’s nor the Broker’s execution of
this Contract shall be a prerequisite to its effectiveness.  Subject to
Section 13.3, this Contract shall be binding upon and inure to the benefit of
Seller and Purchaser, and their respective successors, heirs and permitted
assigns.


13.2.        EXHIBITS AND SCHEDULES.

 All Exhibits and Schedules, whether or not annexed hereto, are a part of this
Contract for all purposes.


13.3.        ASSIGNABILITY.

  Except to the extent required to comply with the provisions of Section 13.18
related to a 1031 Exchange, this Contract is not assignable by Purchaser without
first obtaining the prior written approval of the Seller.  Notwithstanding the
foregoing, Purchaser may assign this Contract, without first obtaining the prior
written approval of the Seller, to one or more entities so long as (a) Purchaser
is an affiliate of the purchasing entity(ies), (b) Purchaser is not released
from its liability hereunder, and (c) Purchaser provides written notice to
Seller of any proposed assignment no later than 10 days prior to the Closing
Date.  As used herein, an affiliate is a person or entity controlled by, under
common control with, or controlling another person or entity.


13.4.        CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.5.        NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.6.        NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than 3 Business Days thereafter.  All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery.  Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

Mayfair Finance, LLC

7141 East Rancho Vista Drive,  #4006

Scottsdale, Arizona 85251

Attention:  Travis Karl

Telephone:        602-318-8007

Facsimile:         480-718-7317

 

with a copy to:

Fennemore Craig

3003 North Central Avenue, Suite 2600

Phoenix, Arizona 85012-2913

Attention:          Tyler R. Stradling

Telephone:        602-916-5374

Facsimile:         602-916-5574

 

To Seller:

Century Sun River LP

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          Mark Reoch

Telephone:        303-691-4337

Facsimile:         303-300-3261

 

and:

 

Century Sun River LP

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          Mr. Harry Alcock

Telephone:        303-691-4344

Facsimile:         303-300-3282

 

with copy to:

 

Century Sun River LP

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:          John Spiegleman, Esq.

Telephone:        303-691-4303

Facsimile:         303-300-3260

 

and a copy to:

 

Cushman & Wakefield of Arizona, Inc.

2525 East Camelback Road, Suite 1000

Phoenix, Arizona 85016

Attention:          Jim Crews

Telephone:        602-229-5992

Facsimile:         602-229-5986

 

and a copy to:

 

Ballard Spahr Andrews & Ingersoll, LLP

1225 17th Street, Suite 2300

Denver, Colorado  80202

Attention:  Beverly J. Quail, Esq. and Cindy L. Robinson, Esq.

Telephone:        303-292-2400

Facsimile:         303-296-3956

 

and a copy to:

 

Ballard Spahr Andrews & Ingersoll, LLP

3300 North Central Avenue, Suite 1800

Phoenix, Arizona 85012-2518

Attention:          Anthony M. Grafitti, Esq.

Telephone:        602-798-5444

Facsimile:         602-997-3197

 

 

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

            First American Title Insurance Company of New York

633 Third Avenue

New York, New York 10017

            Attention:  Linda J. Isaacson

Telephone:  212-850-0664

Facsimile:   212-331-1467

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.7.        GOVERNING LAW AND VENUE.

  The laws of the State of Arizona shall govern the validity, construction,
enforcement, and interpretation of this Contract, unless otherwise specified
herein except for the conflict of laws provisions thereof.  Subject to Section
13.24, all claims, disputes and other matters in question arising out of or
relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.8.        ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.9.        AMENDMENTS.

 This Contract shall not be amended, altered, changed, modified, supplemented or
rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) the signature of the Escrow Agent shall
not be required as to any amendment of this Contract other than an amendment of
Section 2.3, and (b) the signature of the Broker shall not be required as to any
amendment of this Contract.


13.10.    SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.11.    MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.12.    CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.13.    CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys and accountants.  Any
information obtained by Purchaser in the course of its inspection of the
Property, and any Materials provided by Seller to Purchaser hereunder, shall be
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its Consultants, without
Seller’s prior written authorization, which may be granted or denied in Seller’s
sole discretion.  In addition, Purchaser shall use its reasonable efforts to
prevent its Consultants from divulging any such confidential information to any
unrelated third parties except as reasonably necessary to third parties engaged
by Purchaser for the limited purpose of analyzing and investigating such
information for the purpose of consummating the transaction contemplated by this
Contract.  Unless and until the Closing occurs, Purchaser shall not market the
Property (or any portion thereof) to any prospective purchaser or lessee without
the prior written consent of Seller, which consent may be withheld in Seller’s
sole discretion.  Notwithstanding the provisions of Section 13.8, Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained in
any confidentiality agreement executed by Purchaser prior to the Effective Date
shall survive the execution of this Contract and shall not be superseded hereby.


13.14.    TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.


13.15.    WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.16.    ATTORNEYS FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the prevailing party in such
litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.17.    TIME ZONE/TIME PERIODS.

  Any reference in this Contract to a specific time shall refer to the time in
the time zone where the Property is located.  (For example, a reference to 3:00
p.m. refers to 3:00 p.m. Mountain Time (either Daylight Savings Time or Standard
Time) if the Property is located in Denver, CO.)  Should the last day of a time
period fall on a weekend or legal holiday, the next Business Day thereafter
shall be considered the end of the time period.


13.18.    1031 EXCHANGE.

  Seller and Purchaser acknowledge and agree that the purchase and sale of the
Property may be part of a tax-free exchange for either Purchaser or Seller
pursuant to Section 1031 of the Code, the regulations promulgated thereunder,
revenue procedures, pronouncements and other guidance issued by the Internal
Revenue Service.  Each party hereby agrees to cooperate with each other and take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof.


13.19.    NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

 Purchaser acknowledges that this Contract is entered into by Seller which is an
Arizona limited partnership, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.


13.20.    NO EXCLUSIVE NEGOTIATIONS.

  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any contract or binding Contract with a third-party for the sale of the Property
unless such Contract is contingent on the termination of this Contract without
the Property having been conveyed to Purchaser.


13.21.    ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representations.


13.22.    NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If the Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints the
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.23.    RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.24.    DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within 30 days after written demand therefor, then
the American Arbitration Association shall designate an arbitrator.  The
arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction.  The arbitrator shall award attorneys’ fees (including
those of in-house counsel) and costs to the  prevailing party and charge the
cost of arbitration to the party which is not the prevailing party. 
Notwithstanding anything herein to the contrary, this Section 13.24 shall not
prevent Purchaser or Seller from seeking and obtaining equitable relief on a
temporary or permanent basis, including, without limitation, a temporary
restraining order, a preliminary or permanent injunction or similar equitable
relief, from a court of competent jurisdiction located in the state in which the
Property is located (to which all parties hereto consent to venue and
jurisdiction) by instituting a legal action or other court proceeding in order
to protect or enforce the rights of such party under this Contract or to prevent
irreparable harm and injury.  The court’s jurisdiction over any such equitable
matter, however, shall be expressly limited only to the temporary, preliminary,
or permanent equitable relief sought; all other claims initiated under this
Contract between the parties hereto shall be determined through final and
binding arbitration in accordance with this Section 13.24.


13.25.    AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.26.    NON-SOLICITATION OF EMPLOYEES.

  Prior to the expiration of the Feasibility Period, Purchaser acknowledges and
agrees that, without the express written consent of Seller, neither Purchaser
nor any of Purchaser’s employees, affiliates or agents shall solicit any of
Seller’s employees or any employees located at the Property (or any of Seller’s
affiliates’ employees located at any property owned by such affiliates) for
potential employment.


13.27.    SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than Sections
13.18 and 13.20); (b) Sections 2.3, 3.3, 3.4, 3.5, 4.8, 5.4, 5.5, 6.2, 6.5, 9.1,
and 14.1; (c) any other provisions in this Contract, that by their express terms
survive the termination or Closing; including, without limitation, any payment
obligation of Purchaser that expressly survives termination or the Closing (the
foregoing (a), (b), (c) and (d) referred to herein as the “Survival
Provisions”), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions, which shall survive the Closing) shall be merged into the Closing
documents and shall not survive Closing.


13.28.    MULTIPLE PURCHASERS.

  As used in this Contract, the term “Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder. 


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1.        DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto. 


14.2.        [INTENTIONALLY OMITTED].

.

[Remainder of Page Intentionally Left Blank]


NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

 

CENTURY SUN RIVER, LIMITED PARTNERSHIP, an Arizona limited partnership

 

By:  CPF XIV/Sun River, Inc.,

an Arizona corporation,

Its General Partner

 

 

By:       /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:     Vice President

 

 

 

Purchaser:

 

MAYFAIR FINANCE, LLC, an Arizona limited liability company

 

By:       /s/Michael Evans

Name:  Michael Evans

Title:     Managing Partner